Citation Nr: 1026062	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  03-08 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of migraine headaches, rated as 30 percent 
disabling prior to June 19, 2007.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARINGS ON APPEAL

Appellant, and appellant's friend


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1979 until January 1987.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

In the rating decision on appeal, a 30 percent evaluation was 
assigned with an effective date of November 12, 2009.  The 
Veteran submitted a timely notice of disagreement (NOD) with 
regard to both the initial evaluation and the effective date.  In 
his NOD, the Veteran averred that the proper effective date 
should have been in October 2001.  In February 2003, the Veteran 
sent a letter indicating that the proper effective date was 
December 10, 2001.

The claim was readjudicated in March 2003 and a rating decision 
was issued granting an effective date of December 10, 2001, the 
date his claim was received by VA.  The RO sent the Veteran a 
letter explaining that "an earlier effective date of December 
10, 2002" had been granted and asking whether "this earlier 
effective date satisf[ied] [his] appeal."  

Unfortunately, December 10, 2002 was a misstatement, as the 
Veteran's claim had in fact, been granted to December 10, 2001, 
and thus satisfied his appeal.  The Veteran responded in April 
2003 that he would "not accept earlier effective date of 
December 2002," and that he was seeking an effective date of at 
least January 1, 2002.  In spite of the miscommunication, the 
Board notes that as the Veteran sought a January 2002 effective 
date, his claim was satisfied by the March 2003 rating decision 
establishing an effective date of December 10, 2001.  As the 
Veteran's appeal was satisfied, the issue is moot.

In September 2006, the Veteran submitted a statement indicating 
that he believed he was entitled to an effective date for service 
connected migraine headaches of January 1987, the month he 
separated from active duty.   In a September 2005 decision by the 
Board, the issue of an earlier effective date was referred to the 
RO for adjudication, which the RO undertook in a rating decision 
of June 2008.

When his appeal was satisfied in March 2003, the decision 
assigning an effective date of December 10, 2001 became final and 
the Board notes that the Veteran did submit a valid notice of 
disagreement.  While we do recognize the Veteran's April 2003 
response to the RO March 2003 rating decision, this is not a 
valid notice of disagreement.  The operative fact is that the 
Veteran was not disagreeing with the effective date assigned.  
Rather, he stated that he sought an effective date prior to 
January 2002, and such an effective date had in fact been 
selected.  Thus, the decision was made final.

Once the decision assigning an effective date has become final, a 
claimant may pursue a statutory exceptions to challenge the 
finality of that decision.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 56-57 (2006) (discussing the types of collateral attack 
authorized to challenge a final decision by the Secretary).  
Claimants may not properly file, and VA has no authority to 
adjudicate, a freestanding claim for an earlier effective date in 
an attempt to overcome the finality of an unappealed RO decision.  
Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  To allow 
such claims would vitiate the rule of finality.  Id.


FINDINGS OF FACT

1.  Migraine headaches have been productive of frequent, severe 
prostrating headaches, productive of severe economic 
inadaptability.

2.  in-service tinnitus was acute and resolved; current tinnitus 
is not attributable to service.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
migraine headaches, for the period prior to June 19, 2007 have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic 
Code 8100 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's migraine claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  Therefore, no further notice is needed under VCAA.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2002 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The Board further notes, that in March 2006, the Veteran 
was notified of what type of information and evidence was needed 
to establish a disability rating and effective date.  Moreover, 
in a hearing before the undersigned in September 2009, the 
Veteran was informed that it was incumbent upon him to submit any 
potentially relevant evidence in his possession which may support 
his claims.  They types of relevant evidence were discussed, and 
the claims file was left open for 30 days for the submission of 
such evidence.  This action supplements VA's compliance with the 
VCAA and satisfies 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained as have 
records of private and VA treatment.  Furthermore, the Veteran 
has been afforded VA examinations, including those in November 
2008 and June 2007, during which the examiners were provided the 
claims file for review, took down the Veteran's history, and 
reached a conclusion based on their examinations that are 
consistent with the record.  These examinations are found to have 
been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at hearing before members of 
the Board in January 2004 and September 2009.  The Board has 
carefully considered such statements and concludes that no 
available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The Veteran's claim of entitlement to higher rating for migraine 
headaches is an appeal from the initial assignment of a 
disability rating in January 2003.  At that time the disability 
was rated as 30 percent disabling.  In a rating decision of June 
2008, the RO evaluated the Veteran's migraine headaches as 50 
percent disabling effective June 19, 2007.  Evaluation of the 
claim requires that the Board consider the entire time period 
involved, and whether a staged ratings may be warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
reviewed the record and finds nothing to reflect that there has 
been a significant change in the disability and thus a uniform 
rating is warranted.

The Veteran's migraines are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC or Code) 8100.  Under this Code, a 30 percent 
rating contemplates migraines with characteristic prostrating 
attacks occurring on an average of once per month over the last 
several months.  A 50 percent rating is warranted by very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2009).

With regard to the date chosen by the RO as the effective date of 
the Veteran's 50 percent rating, June 19, 2007, it appears that 
this date was selected as it was the date of a VA examination 
showing symptoms indicating a 50 percent rating was warranted.  
At that examination, the Veteran reported prostrating migraine 
headaches, three times a week with durations of five to twelve 
hours.  On neurologic consult, the same day, the Veteran reported 
that headaches lasted for one to five hours.  He also indicated 
that his headaches were incapacitating twice a week, causing him 
to miss work.  The final impression was that twice a week, the 
Veteran suffered from severe incapacitating headaches during 
which he could not function.  These headaches were prostrating in 
nature and were productive of severe economic inadaptability.

There is nothing in either examiner's report to suggest that the 
Veteran's disability became worse on June 19, 2007.  Furthermore, 
the Veteran has submitted to VA records documenting work absences 
that date back to 1998.  He has testified that these absences 
were taken due to migraine headache symptoms.  The Board further 
notes that on VA examination in November 2002, the Veteran 
reported migraines lasting between half-an-hour and three days.  
These migraines interfered with his daily activity so far as he 
had to go into a dark, quiet room to alleviate the symptoms.

Because symptomatology did not become worse on June 19, 2007, the 
Board finds little rationale in having selected this date as the 
effective date of the Veteran's 50 percent rating.  Rather, the 
examination was nothing more than a compilation of lay evidence 
from a historical perspective, and not evidence of change as of 
the date of the examination.  Accordingly, a 50 percent rating is 
granted prior to June 19, 2007.

As to whether a rating in excess of 50 percent is for 
application, during his September 2009 hearing and in a statement 
of September 2009, the Veteran expressly acknowledged that a 50 
percent evaluation is the highest available for migraine 
headaches.  He has further clarified that the issue on appeal, is 
the date of onset of his 50 percent rating.  Thus, having granted 
a 50 percent rating prior to June 19, 2007, the Veteran's appeal 
is satisfied.

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims that tinnitus is the result of exposure to 
loud noises, specifically from power generation equipment and 
light wheeled vehicles.  As an initial matter, the Board notes 
that the Veteran has not alleged that the claimed disability was 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.  Before proceeding, 
however, the Board concedes at the outset that the Veteran was 
exposed to noise, and notes that his DD-214 indicates his primary 
in-service specialty to have been a light wheel vehicle mechanic.

The Veteran's service treatment records reflect that on annual 
examination in May 1983, the Veteran's ears were normal, and he 
reported no ear trouble or hearing loss.  An August 1986 report 
indicates that the Veteran had a head-trauma four years prior, 
and that resulting tinnitus had resolved.  At expiration of term 
of service in August 1986, the Veteran affirmatively reported a 
history of no ear trouble or hearing loss, and on examination his 
ears were clinically normal.

Based on the foregoing, the service treatment records show that 
transitory tinnitus was incurred in service, but resolved without 
residuals prior to separation.  However, this does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  
Nevertheless, a review of the post-service evidence leads to the 
conclusion that current tinnitus is not related to active 
service, for the reasons discussed below.

The Veteran underwent a VA examination in November 2002.  At that 
examination, the Veteran indicated an onset of tinnitus five 
years prior.  The Veteran's ear canals were clear, and his ear 
drums were shiny and clean.  The Veteran was diagnosed with 
"hearing impairment progressive past five years."

On audiological VA examination in December 2002, the Veteran had 
a history of noise exposure from power generators and as a result 
of being a vehicle mechanic.  He stated that tinnitus began in 
1986 or 1987.

In a January 2004 hearing before a Member of the Board, the 
Veteran stated that he was exposed to high-pitch noise from 
generators during service, and that since such exposure, he has 
had tinnitus.  During this hearing, the Veteran's representative 
opined that he believed tinnitus could not "resolve."

In a letter of February 2004, D.S.G. stated that he had treated 
the Veteran for tinnitus in the past.

On VA examination in May 2008, the Veteran reported no 
occupational or recreational noise exposure, and indicated that 
tinnitus had begun during service, in 1979.  Diagnostic testing 
revealed normal middle ear function bilaterally.  The Board is 
aware that in his report, the examiner stated "[a]n appropriate 
provider is to be determined by the C&P Director for 
determination of the etiology of the tinnitus," and the Board 
notes that in September 2008 the Veteran was examined by an 
audiologist. 

In August 2008, a VA examiner reported that the Veteran had 
experienced tinnitus since 1986 or 1987.  The examiner conducted 
a review of the Veteran's claims file, including the Veteran's 
representative's statements claiming that tinnitus could not 
resolve.  The examiner noted that "[t]his is actually untrue.  
Tinnitus does have the ability to resolve, not reduce or 
diminish, but resolve based on etiology."

In September 2008, the Veteran reported to a VA examiner that he 
had tinnitus since age 18, when he began military service.  
Following a physical examination of the Veteran, it was indicated 
that tinnitus could not be connected to the Veteran's in-service 
noise exposure without resorting to mere speculation.  The 
examiner conceded that it was possible that the type of noise 
exposure endorsed by the Veteran could cause tinnitus, but 
because a review of the claims file revealed inconsistent reports 
of when tinnitus first began, it was impossible to state whether 
it was related to service.  The Board finds that in spite of the 
examiner's inability to reach a conclusion, the examination was 
nonetheless complete.  Specifically, given that the examiner 
relied in part on the Veteran's reported date of onset, and given 
that the Veteran has been inconsistent regarding such date, it is 
reasonable that the examiner would be unwilling to speculate on a 
single a definitive opinion as to the etiology of tinnitus.

A VA examination in November 2008 considered medical literature 
indicating that persons with migraines have a higher incidence of 
tinnitus.  However, the examiner went on to state that the 
Veteran's tinnitus was unlikely related directly to migraines 
and, based on the timing of the incident, was also unlikely due 
to in-service head trauma.  The examiner recommended that the 
opinion of an ear, nose and throat specialist might be helpful.

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also 
notes that the Veteran is competent to give evidence about what 
he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, the tinnitus is capable of lay observation 
and thus the Veteran's statements constitute competent evidence.  
The Board must now consider the credibility of such evidence.  
Again, service treatment records reflect a history of resolved 
in-service tinnitus, but do not show tinnitus or any ear troubles 
at separation.  Post-service records are silent for 14 years for 
any complaints of tinnitus, and no medical professional has 
endorsed a connection between tinnitus and service.  In reporting 
the onset of his symptomatology, the Veteran has stated that 
tinnitus began in 1979, that it began in 1986, or that it began 
five years prior to a November 2002 VA examination; the appellant 
is not a reliable historian.  Further inconsistencies are found 
in that in his February 1987 claim, the Veteran failed to seek 
compensation for tinnitus, and yet by his own testimony 
symptomatology was already present.  His silence when otherwise 
affirmatively speaking constitutes negative evidence.

Given inconsistencies in the record, the Veteran's credibility is 
reduced and his statements are of limited probative value in 
establishing chronicity and continuity of symptomatology.  The 
Board finds the 14 year gap between separation from active 
service and the first complaint of tinnitus, his negative 
separation examination, his 2002 statement establishing a post-
service onset, and the lack of any medical opinion linking 
tinnitus to service, to be more probative than the Veteran's 
statements alleging continuity.

The Board has considered the reports of some VA examiners 
indicating that additional examination may be helpful in ruling 
out the possibility that tinnitus is connected to service.  To 
that end, the Board notes that the Veteran has already undergone 
six VA examinations relating to his tinnitus.  In his 
examinations, the examiners have documented the Veteran's history 
using both his claims file and his own reports, and reached well-
reasoned conclusions consistent with the facts reported.  Given 
the extensive review of his record, the Board doubts the utility 
of ordering a seventh examination to be conducted.

To the extent that an argument has been advanced that tinnitus 
does not resolve once incurred, such opinion is not competent 
and, further, is contradicted by competent medical evidence

In sum, the more probative evidence establishes that the current 
tinnitus first developed decades after service and that it is 
unrelated to service.  In conclusion, the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

An evaluation of 50 percent for migraine headaches, for the 
period prior to June 19, 2007, is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


